DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/21 has been entered.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 5-10, 12-14 are allowed as the prior art does not teach or suggest the applicant’s invention: 
Claim 1: A controller for a multiphase synchronous motor with a rotor and a plurality of phases for receiving a plurality of motor vectors, the controller comprising a controller circuit configured to, for a motor flux vector: 
set a first phase of the motor to a floating state in which the first phase is electrically floating; 
set a voltage across a second phase of the motor for a first period; 
receive first voltage samples associated with the first phase in the first period; 
set the voltage across the second phase of the motor for a second period, in which the first period and the second period are periods of one or more pulse width modulation cycles, in which a polarity of the voltage across the second phase in the second period is opposite to a polarity of the voltage across the second phase in the first period; 
receive second voltage samples associated with the first phase in the second period; 

   wherein
    the controller circuit further comprises a digital sampling filter synchronized with a bipolar pulse width modulated (PWM) signal associated with PWM states associated with the first and second voltage samples, and 
   the digital sampling filter is configured to compensate for mutual capacitance effects and provide the rotor position in accordance with a mutual inductance between the first and second phases; and 
on initialization of the motor 
obtain first and second voltage samples for three consecutive motor vectors of the plurality of motor vectors before said determining the position of the rotor,
 determine a direction of travel of the rotor by comparing an angular velocity of the rotor with a predetermined threshold, and 
apply a 180 degree correction to the position of the rotor if the determined direction of travel opposes an expected direction of travel.

Claim 14: A method for controlling a multiphase synchronous motor with a rotor and a plurality of phases for receiving a plurality of motor vectors, the method comprising, for a motor flux vector: 
setting a first phase of the motor to a floating state in which the first phase is electrically floating; 
setting a voltage across a second phase of the motor for a first period; 
receiving first voltage samples associated with the first phase in the first period; 
setting the voltage across the second phase of the motor to a second period, in which the first period and the second period are periods of one or more pulse width modulation cycles, in which a 
receiving second voltage samples associated with the first phase in the second period; 
determining a position of the rotor based on the first and second voltage samples, 
wherein Page 4 of 9U.S. Patent Appln. No. 16/276,81082105379US02 
said determining is performed using a digital sampling filter synchronized with a bipolar pulse width modulated (PWM) signal associated with PWM states associated with the first and second voltage samples, and 
compensating for mutual capacitance effects and providing the rotor position in accordance with a mutual inductance between the first and second phases using the digital sampling filter; and 
on initialization of the motor 
obtaining first and second voltage samples for three consecutive motor vectors of the plurality of motor vectors before said determining the position of the rotor, 
determining a direction of travel of the motor by comparing an angular velocity of the rotor with a predetermined threshold, and 
applying a 180 degree correction to the position of the rotor if the determined direction of travel opposes an expected direction of travel.

The amended claim language accompanied and the applicant’s remarks in response to the Office Action (10/30/20) distinguish the application’s invention over the references that accompanied the Office Action. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZEMENAY T TRUNEH/               Examiner, Art Unit 2846                                                                                                                                                                                                      
     6/4/2021
/KAWING CHAN/Primary Examiner, Art Unit 2846